             Case 2:20-cr-00001-JCM-BNW Document 43
                                                 39 Filed 12/02/20
                                                          12/01/20 Page 1 of 2



 1 NICHOLAS A. TRUTANICH
   United States Attorney
 2 Nevada Bar No. 13644
   DANIEL D. HOLLINGSWORTH
 3 Assistant United States Attorney
   Nevada Bar No. 1925
 4 501 Las Vegas Boulevard South, Suite 1100
   Las Vegas, Nevada 89101
 5 Telephone: 702-388-6336
   Daniel.hollingsworth@usdoj.gov
 6 Attorneys for the United States of America

 7

 8

 9
                                 UNITED STATES DISTRICT COURT
10                                   DISTRICT OF NEVADA

11 UNITED STATES OF AMERICA ,                         2:20-CR-001-JCM-BNW

12                  Plaintiff,                       Government’s Unopposed Motion To
                                                     Extend the Time to File its Responses
13            v.                                     Regarding Forfeiture and Restitution
                                                     regarding Merrill’s sentencing
14 CLAUDIA ANN MERRILL,                              memorandum, ECF No. 37, and Order
15                  Defendant.                       (First Request)
16            The United States of America respectfully moves this Court for an Order extending

17 the time to file the government’s response regarding forfeiture until December 2, 2020, and

18 the government’s response regarding restitution until December 3, 2020, to Claudia Ann

19 Merrill’s (Merrill) sentencing memorandum. Both are due December 1, 2020. This is the

20 first request.

21            The grounds for extending the time are as follows.

22            On Sunday November 29, 2020, at 9:30 pm, Merrill filed a sentencing

23 memorandum, challenging the criminal forfeiture money judgment of $1,775,412.79 and

24 restitution relating to offsets or credits. 1

25            The undersigned has a large and active case load. He was informed on November

26 30, 2020, at night that his use or love annual leave was cancelled so that he could address

27 the restitution and forfeiture credit or offset issue and argue the issues at Merrill’s sentencing

28
     1
         Merrill’s Sentencing Memorandum (MSM), ECF No. 37.
           Case 2:20-cr-00001-JCM-BNW Document 43
                                               39 Filed 12/02/20
                                                        12/01/20 Page 2 of 2



 1   on Friday, December 4, 2020. Undersigned began drafting the forfeiture response on

 2   December 1, 2020, and has not completed it. Undersigned has worked extremely hard and

 3   efficiently to meet both deadlines, but he has not had time to complete the forfeiture

 4   response and has not started the restitution response.

 5           On December 1, 2020, the undersigned counsel called Sanford A. Schulman,

 6   counsel for defendant, who agreed to these extensions of time.

 7           This Motion is not submitted solely for the purpose of delay or for any other

 8   improper purpose.

 9           This Court should grant an extension of time to, and including, December 2, 2020,

10   for the United States to file its forfeiture and an extension of time to, and including

11   December 3, 2020, to file its restitution response.

12          DATED: December 1, 2020.

13                                                NICHOLAS A. TRUTANICH
                                                  United States Attorney
14

15                                                /s/ Daniel D. Hollingsworth
                                                  DANIEL D. HOLLINGSWORTH
16                                                Assistant United States Attorney
17

18

19
                                                  IT IS SO ORDERED:
20

21

22                                                ______________________________ __
                                                  JAMES C. MAHAN
23                                                UNITED STATES DISTRICT JUDGE
24
                                                          December 2, 2020
                                                  DATED: ________________________
25

26

27

28
                                                     2
